Citation Nr: 1225448	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $4,201.46, to include the preliminary issue of the validity of the debt.  



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1977.  

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Committee on Waivers and Compromises (Committee).  In June 2010, the Board denied the appellant's claim.  He appealed that decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the claim for further development as directed by a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the Veteran was incarcerated on March [redacted], 1996, for the conviction of two first degree felonies.  

The November 2011 JMR found that the Board's June 2010 decision and the statement of reasons or bases was inadequate as it failed to address the Veteran's request for a hearing.  Specifically, the Veteran informed the Committee in February 2006 correspondence that he would be unable to attend his scheduled hearing in March 2006 as he was incarcerated.  However, his correspondence is unclear as to whether or not he still desired a hearing.  The Committee interpreted the Veteran's February 2006 correspondence as a withdrawal of his request for a hearing, as reflected in a December 2006 VA Form 1042 that indicated no hearing was requested.  Notably, his April 2007 VA Form 9 indicated he did not want a Board hearing.  

Pursuant to 38 C.F.R. § 3.103(c)(1) (2011), "a claimant is entitled to a hearing at any time on any issue."  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "[a]n exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition."); see also M21-1MR, pt. I, ch. 4, sec. 1(j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, and bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law.").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "[a]ny such hearing will be in lieu of a hearing held by personally appearing before . . . the Board."  38 C.F.R. § 20.700(e).  

In light of the Veteran's February 2006 correspondence, the November 2011 Court JMR, and the Veteran's representative's letter in April 2012, the Board finds that a remand is in order for clarification whether the Veteran desires a hearing, and to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations in accordance with his due process rights.  While VA does not have authority to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  Thus, VA is required to provide the Veteran with the opportunity for a hearing, to include by his representative alone if he cannot appear.  

In addition, the Veteran contends that there was sufficient evidence to demonstrate that VA had knowledge of his incarceration prior to the date the Social Security Administration (SSA) match was completed (June 17, 2002).  In September 2006 correspondence, as pointed out by the Veteran's representative in his April 2012 letter, the Veteran reported that while being housed at the Broward County jail awaiting trial for his conviction, he had attended weekly VA meetings that were held through a VA outreach center in Fort Lauderdale, Florida.  He further reported that he attended these meetings up until the time he was convicted and transferred to prison, and argued that VA should therefore have been on notice of his pending incarceration prior to the completion of the SSA match.  

Unfortunately, the identified VA outreach center records have not been associated with the Veteran's claims file, and VA should therefore seek to obtain them.  5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran noted that the outreach center was located at 315 N.E. Third Avenue, Fort Lauderdale, Florida 33301.  He identified the official conducting the meetings as J.T. (the full name is provided in the claims file).

The Veteran also suggested that the Broward County jail kept a log of his attendance at these VA run meetings, and a request for this log should be made as well.

Accordingly, the case is REMANDED for the following action:

1.  After seeking any necessary assistance from the Veteran and/or his representative to identify the dates of the VA outreach meetings, obtain any VA outreach center records pertaining to the Veteran from the period he was incarcerated awaiting trial for his conviction up until his actual conviction and incarceration (this period would appear to extend from 1994 to approximately March 1996).  If there are no VA outreach center records from this period, this finding should be documented in the claims file.  

2.  Contact the Broward County Jail and request any documentation or log showing that the Veteran attended weekly VA outreach center meetings in Fort Lauderdale while housed at the jail.

3.  Contact the Veteran to determine whether he desires to be scheduled for a hearing and, if so, of the type of hearing he may desire.  Once this issue is clarified, the Veteran should be scheduled for the requested type of hearing at the earliest opportunity.  If the Veteran's incarceration will prevent his appearance at the hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives/attorneys alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  The RO should document any attempts to accommodate the Veteran's hearing request.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



